DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 12/01/2019 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,183,718 B1 (hereinafter Barker).
Regarding claims 1-2, 4, 6-9, 11-12, 14, 16-18, and 20, Barker discloses a lithium manganese oxide particle useful as an electrochemical active material in cells and batteries as recited in claims 6 and 11 (See Title and Col. 1, lines 6-9). Barker discloses that the lithium manganese oxide particle is prepared by treating spinel lithium manganese oxide (claimed metal oxide material), i.e., Li1+xMn2-xO4 where 0≤x≤0.08 (See Col. 1+xMn2-xO4, fulfills the claimed metal oxide material as recited in claims 7-8 and 16-17.
Regarding claims 3, 10, 13, and 19, Barker discloses the surface of spinel lithium manganese oxide, Li1+xMn2-xO4, is functionalize (react or disperse on the surface) with lithium carbonate (See Col. 3, lines 47-52). The lithium carbonate has a 2-CO3. The lithium carbonate contains a carbonate group that is O-C-O2 with R=O as required in the instant claim. 
The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations.  The reference is anticipatory.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barker as applied to the above claims, and further in view of US 2015/0263337 A1 (hereinafter Naoi).
Barker is relied upon as set forth above.  
With respect to claims 5 and 15, Barker disclose a lithium manganese oxide particle, Li1+xMn2-xO4, useful as an electrochemical active material in cells and batteries (See Title and Col. 1, lines 6-9), but does not disclose a crystal size between 5-50 nm as required in the instant claims.   
Naoi discloses an electrode material for battery comprises LiMn2O4 particle (lithium manganese oxide) with a diameter within the range of 10-40 nm in order to provide good dispersibility (See [0110]).
Barker is combined with Naoi because they are drawn to an electrode material for battery containing LiMn2O4 particle. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was file to surface treat the LiMn2O4 particle of Barker having a diameter within the range of 10-40 nm in order to provide good dispersibility as suggested by Naoi. 
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761